GIBBONS, Circuit Judge,
dissenting:
In my view the issue of appealability is controlled by our decision in Ray v. Robinson, 640 F.2d 474, 477 (3d Cir.1981), which was decided subsequent to Firestone Tire & Rubber Co. v. Risjord, 449 U.S. 368, 101 S.Ct. 669, 66 L.Ed.2d 571 (1981).
The majority errs by concluding that Flanagan v. United States, — U.S.-, 104 S.Ct. 1051, 79 L.Ed.2d 288 (1984), reversed Ray v. Robinson. The third Coopers v. Lybrand prong is satisfied because, unlike the circumstance in Flanagan, only a second trial will suffice to correct an erroneous denial of counsel for a pro se litigant; Flanagan’s reference to adequate post-conviction relief clearly referred to post-conviction proceedings on the original record, not a second trial. The second Coopers v. Lybrand prong is satisfied because assignment of counsel requires only a tentative review of probability of success; this court has already held that such a tentative review satisfies the second prong of Coopers v. Lybrand. Britton v. Howard Savings Bank, 727 F.2d 315, 320-22 (3d Cir. 1984).
This panel is not free to disregard the binding Third Circuit precedent in Ray v. Robinson. Since the order is appealable, I would dispose of the appeal on the merits. On this record I would hold that the trial court did not abuse its discretion in denying the motion to appoint counsel. Thus I dissent from the judgment dismissing the appeal.